       Case 1:19-cv-10482-WGY Document 108 Filed 08/24/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

Allan Chiocca,                                     )
                                                   )
        Plaintiff                                  )
                                                   )
v.                                                 )
                                                   )
The Town of Rockland, Deirdre Hall,                )     C.A. No. 1:19-cv-10482-WGY
Edward Kimball, Larry Ryan,                        )
Michael Mullen Jr., Michael O’Loughlin,            )
Richard Penney and Kara Nyman,                     )
                                                   )
      Defendants                                   )
___________________________________

                                   JOINT STATUS REPORT

       Counsel for the parties in the above-captioned case have conferred about how scheduling

and discovery in this case should proceed. The parties hereby respectfully submit their joint

status report and seek a modification of the scheduling plan as set forth herein. Specifically, the

Plaintiff, Allan Chiocca and the Defendants, the Town of Rockland, Larry Ryan, Michael Mullen

Jr., Michael O’Loughlin, Richard Penney and Kara Nyman, as well as Defendants and Counter-

Claim Plaintiffs Deirdre Hall and Edward Kimball (collectively hereinafter the “Parties”), hereby

state and propose the following:

          1. On May 27, 2020, the Parties submitted an amended joint scheduling plan upon

              expiration of the stay requested by Deirdre Hall and due to disruptions caused by

              the COVID-19 global pandemic. (Doc. 103). The amended joint scheduling plan

              was adopted and approved by the Court on May 28, 2020. (Doc. 105).

          2. With some supplementation remaining to be completed, the Parties have

              substantially complied with their discovery obligations related to the outstanding

              requests for document production or interrogatories identified in the amended joint
Case 1:19-cv-10482-WGY Document 108 Filed 08/24/20 Page 2 of 5



     scheduling plan, and the Parties continue to engage in written discovery. No

     statements in this status report are intended to limit the parties’ ability to serve

     further requests for written discovery throughout the remainder of the discovery

     period.

  3. The Parties continue to confer with each other with respect to additional discovery

     that does not require or is not predicated upon in-person depositions, as well as

     remaining discovery matters that may require the Court’s attention.

  4. The Parties remain in agreement that, in light of the allegations, defenses and

     counter-claims in this case, remote depositions of Parties or other key witnesses are

     not appropriate and may prejudice the interests of the Parties.

  5. The Parties acknowledge that various witnesses and counsel in this case are

     among those individuals particularly vulnerable to COVID-19, and therefore, in

     person depositions would currently pose a significant health risk.

  6. Consistent with safe practices, the health needs of witnesses and parties and Ms.

     Hall’s potential need for reasonable accommodations, if any one of the Parties

     believes that they can conduct a particular non-party deposition remotely, they will

     propose doing so to the other Parties, who will meet and confer as to feasibility.

     Such depositions can, if agreed upon, begin immediately.

  7. The parties believe that the following revised schedule, modifying current

     deadlines by 3 months, will be feasible, provided that in person depositions can

     safely resume by December 7, 2020.

  8. Proposed Revised Tracking Order:

         a. Discovery would conclude by March 19, 2021;
         b. Expert Reports would be due April 9, 2021;


                                       2
       Case 1:19-cv-10482-WGY Document 108 Filed 08/24/20 Page 3 of 5



                 c. Rebuttal Reports would be due May 3, 2021;
                 d. Dispositive Motions would be filed by May 25, 2021 with oppositions
                    filed on June 25, 2021;
                 e. Expert Depositions would be completed by July 1, 2021;
                 f. Trial Date would be September 2021.

          9. The parties further agree to meet and confer in November 2020 to determine if it is

             feasible to safely begin in person depositions. The Parties will submit a further

             Status Report on or before November 24, 2020 to inform the Court of the status.

       WHEREFORE, the undersigned Plaintiff, Allan Chiocca and the Defendants, The Town

of Rockland, Deirdre Hall, Edward Kimball, Larry Ryan, Michael Mullen Jr., Michael

O’Loughlin, Richard Penney and Kara Nyman, by and through their attorneys, jointly propose

this revised Amended Scheduling Plan and request that it be made an order of this Court.


PLAINTIFF,                                        DEFENDANT,
ALLAN CHIOCCA                                     DEIRDRE HALL

By: /s/ Adam J. Shafran                           By /s/ Cindy M. Cieslak
     Adam J. Shafran (B.B.O. # 670460)                Cindy M. Cieslak (B.B.O. # 685498)
     Jonathon D. Friedmann (B.B.O. #                  Michael J. Rose
     180130)                                          Robin B. Kallor
     Rudolph Friedmann LLP                            Rose Kallor, LLP
     92 State Street                                  750 Main Street, Suite 1108-3
     Boston, MA 02109                                 Hartford, CT 06103
     Phone: 617-723-7700                              Phone (860) 361-7999
     Fax:      617-227-0313                           Fax (860) 270-0710
     ashafran@rflawyers.com                           ccieslak@rosekallor.com
     jfriedmann@rflawyers.com                         mrose@rosekallor.com
                                                      rkallor@rosekallor.com

By /s/ Samantha C. Halem                          By /s/ Ellen J. Zucker
    Samantha C. Halem, BBO#649624                     Ellen J. Zucker (B.B.O. # 568051)
    Kelly A. Hoffman, BBO #673409                     Neerja Sharma (B.B.O. # 670460)
    Marshall Halem LLC                                Burns & Levinson LLP
    27 Mica Lane, Suite 102                           125 High Street
    Wellesley, MA 02481                               Boston, MA 02110
    (781) 235-4855                                    Phone: 617-345-3000
    shalem@marshallhalem.com                          ezucker@burnslev.com
    khoffman@marshallhalem.com                        nsharma@burnslev.com


                                              3
      Case 1:19-cv-10482-WGY Document 108 Filed 08/24/20 Page 4 of 5




Counsel for Town of Rockland, Larry       Counsel for Edward Kimball:
Ryan, Michael Mullen, Jr. Michael
O’Loughlin, Richard Penney and Kara
Nyman:


By /s/ Jason Crotty                       By /s/ Howard Cooper
   John Davis (B.B.O. # 115890)               Howard Cooper (B.B.O. # 543842)
   Jason Crotty (B.B.O. # 656313)             Tara Dunn (B.B.O. # 699329)
   Pierce, Davis & Perritano, LLP             Todd & Weld LLP
   10 Post Office Square                      One Federal Street
   Suite 1100N                                Boston, MA 02110
   Boston, MA 02109                           Phone: 617-720-2626
   Phone: 617-350-0950                        Fax: 617-227-5777
   jdavis@piercedavis.com                     hcooper@toddweld.com
   jcrotty@piercedavis.com                    tdunn@toddweld.com




                                      4
        Case 1:19-cv-10482-WGY Document 108 Filed 08/24/20 Page 5 of 5



                                      CERTIFICATION

       I hereby certify that a copy of the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants and that a paper copy shall be
served upon those indicated as non-registered participants on August 24, 2020.

       Adam J. Shafran, Esq.
       Jonathon D. Friedmann, Esq.
       Rudolph Friedmann LLP
       92 State Street
       Boston, MA 02109

       Samantha C. Halem, Esq.
       Marshall Halem, Esq.
       27 Mica Lane, Suite 102
       Wellesley, MA 02481

       John J. Davis, Esq.
       Jason W. Crotty, Esq.
       Pierce, Davis & Perritano, LLP
       10 Post Office Square
       Suite 1100N
       Boston, MA 02109

       Ellen J. Zucker., Esq.
       Neerja Sharma, Esq.
       Burns & Levinson LLP
       125 High Street
       Boston, MA 02110

       Howard Cooper, Esq.
       Tara Dunn, Esq.
       Todd & Weld LLP
       One Federal Street
       Boston, MA 02110


                                            /s/ Cindy M. Cieslak
                                                    Cindy M. Cieslak




                                               5
